Citation Nr: 1435387	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to March 4, 2011, and in excess of 50 percent since, for service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before a decision review office (DRO) at a November 2009 hearing at the RO.  A transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" electronic records systems.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, thinking and mood due to suicidal ideation, near-continuous depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial 70 percent disability evaluation for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.130, Part 4, Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDINS AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to a higher initial rating for service-connected PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a February 2008 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in July 2010, March 2011 and January 2013.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no credible lay or medical evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder - to the extent that a 100 percent schedular rating may be considered - since he was last examined in January 2013.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability, and are supplemented by clinic records and lay witness statements.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The July 2010 and March 2011 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 




The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, the veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). 

GAF scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

In a March 2008 VA treatment record, the Veteran stated he had intermittent periods of nightmares that would awaken him from sleep with cold sweats.  He reported a 35-year history of trying to forget the war and stated that, until recently, he was unable to watch war movies.  The Veteran endorsed an increased startle response, especially when a car backfired, as well as anxiety in the early morning, which was often related to financial difficulties.  The Veteran denied mood symptoms, or any suicidal or homicidal ideation.  The record's diagnostic impression lists PTSD, with a GAF score of 55.  His depression screen was negative.

In April 2008, the Veteran underwent a VA examination for an initial evaluation for PTSD.  The Veteran stated that he served in combat in Vietnam, and noted that one of the major difficulties that he had in combat was when his camp was attacked for four hours.  The Veteran reported difficulty sleeping, noting that it took approximately 30 minutes to fall asleep and that he awoke several times during the night.  The Veteran also endorsed nightmares that were sporadic in nature, and would sometimes be absent for 3 or 4 months, but were then present several times within a single week.  The Veteran also stated that he noticed a gross increase in his symptoms since he was asked to discuss his stressful experience during therapy.  Additional symptoms reported included exaggerated startle response, and irritability followed by anger, occurring several times a week.

Regarding his occupational history, the Veteran stated he was presently driving a school bus, which he had been doing for several months, but noted that he planned to quit after the end of the school year.  He stated that he had no problem with the job, had been a good employee and that the kids did not bother him.  However, he felt the routine broke up his day, as the job required two hours in the morning and two hours in the afternoon.  The Veteran stated that he previously worked as a private investigator, and had done so for many years.  The Veteran noted that, while working for a company, he had no problems at all, but that when he was self-employed, his business did not do well.  Regarding the content of work as a private investigator, the Veteran had no problems, as the work was quite isolated and required very little interaction with other people.  

The Veteran denied suicidal ideation or attempts, presently or in the past.  He stated he enjoyed college football, but did not watch in general.  He reported enjoying listening to books on tape, and did so prior to going to sleep at night.  He also reported enjoying watching television, and occasionally visiting friends at their homes.

During the interview, the Veteran was polite and cooperative with good eye contact.  The Veteran did not appear to be in any acute distress and his affect was good, and his mood was positive.  His speech was relevant and coherent and there was no evidence of psychosis or thought disorder.  The Veteran appeared capable of maintaining personal hygiene and other activities of daily living.  The Veteran had some short-term memory impairment as evidenced by some questions during the examination, but his immediate and long-term memory appeared to be intact.  The Veteran also had some slight concentration difficulty.

The examiner diagnosed PTSD and assigned a GAF score of 60, noting the Veteran's symptoms were not so severe as to interfere with gainful employment.  Further, the examiner noted the Veteran had a history of successful employment and anticipated that alcohol abuse could be a causal factor for some of the symptoms presented, including difficulty staying asleep, irritability and difficulty concentrating.

In a statement submitted in April 2008 regarding his PTSD stressor, the Veteran described his symptoms as including two divorces, 30 years of alcohol abuse, difficulty falling and staying asleep, periods of depression, memory problems, a lack of close friends, a dysfunctional family life and estrangement from his children, an inability to concentrate, the fact that he stopped going to church, numerous short term or unsuccessful jobs, nightmares, and flashbacks.

In May 2008, the Veteran's first ex-wife submitted a statement in which she stated that the Veteran was very changed upon returning home from combat.  She noted problems sleeping and that once when she came into a room where he was sleeping, he jumped up as if he wanted to "kill" her, though she noted that he was never abusive.  She stated that once he returned from service, the Veteran left her and returned to his parents' home.  The ex-wife stated she kept in contact with the Veteran's mother, who stated the Veteran would take a hunting gun, and go into the woods and stay for many hours.  She further described symptoms such as irritability over small issues, distrust of people, and lack of many friends.  She reported the Veteran had a strained relationship with his family, and that his life plan for a vocation became "clouded and then lost."  She noted the most radical change was the Veteran's loss of faith in God, which had always been strong prior to service.

In a May 2008 VA treatment record, the Veteran reported daily depression with low motivation.  He stated his depression was not severe and that he was able to work as a bus driver, but still felt there was room for improvement.  The record notes the Veteran was not suicidal, homicidal or psychotic.

June 2008 VA treatment records show the Veteran reported that his depression was resolving, but that he had some additional room for improvement.  He further reported that his nightmares had nearly resolved after beginning a new medication.  The record shows a diagnosis of PTSD and a GAF score of 65.

In November 2008 VA treatment records, the Veteran reported that his PTSD had markedly improved, but the morning anxiety had been worse and afternoon energy level and motivation had worsened.  The Veteran, however, felt he was getting along well.  The Veteran reported he was still employed as a school bus driver.  The record reflected the Veteran was nearly groomed and appropriately dressed, and was calm, cooperative and friendly toward the examiner.  The Veteran had good eye contact, and normal speech.  The Veteran's mood was improved, and he had a full range of affect.  The Veteran denied suicidal or homicidal ideation, and had no obsession, paranoia or delusions.  The record shows a diagnosis of PTSD and a GAF score of 65.

In March 2009 VA treatment records, the Veteran reported that his nightmares and sleep continued to improve, however he reported more irritability, which he attributed partly to watching the news on the economy.  He also reported some increase in PTSD flashbacks, but not to the degree that he could not function at work.  The Veteran denied feeling of hopelessness, suicidality or homicidality.  The record shows a diagnosis of PTSD and a GAF score of 65.

A June 2009 VA treatment record, the Veteran stated that he first noted symptoms of PTSD two years after service, and that he had suffered from depression "on and off" ever since.  The Veteran denied anxiety attacks, or manic episodes.  He noted daily depressive symptoms to include sad mood, anhedonia, sleep disturbances, increased appetite, occasional feelings of hopelessness, guilt about the war, psychomotor agitation, fatigue, and poor concentration.

The Veteran also noted PTSD symptoms to include recurrent and intrusive thoughts about combat-related stressors (about 6 times a month), recurrent nightmares (1 to 3 times per month), dissociative flashbacks (3 to 4 times a month), psychological distress (fear, vulnerability) and physiological reactivity in response to stimuli associated with combat-related stressor.  The Veteran noted avoidant symptoms to include avoidance of conversations about the war, war movies, and noted a diminished interested in activities, including church and religion, feelings of detachment from others, and a restricted range of affect.

Regarding increased arousal symptoms, the Veteran reported that he experienced irritability and angry outbursts, difficulty concentrating, and hypervigilance, stating that he would stand outside with a gun in his hands for hours.  He also endorsed an exaggerated startle response.  The Veteran denied psychotic symptoms, or a history of suicidality or violence.  The Veteran noted that he was twice divorced.

The Veteran stated that he remained employed as a school bus driver.  He also stated that he had a supportive roommate, but never had many friends, and had recently lost two friends due death.  He reported that he enjoyed gambling and travelling, and that he was currently helping to organize his class reunion.  He denied coping skills, and listed his current stressors to include bankruptcy and a civil law suit.

The examiner noted the Veteran was pleasant, alert, cooperative, and dressed casually with appropriate hygiene.  The record shows a diagnosis of PTSD and major depression and a GAF score of 55.

July 2009 VA treatment records show the Veteran reported several upsetting recurrent nightmares in the past several weeks.  He also noted issues with guilt over surviving combat.  The record reflects that the Veteran was pleasant, alert, cooperative and casually dressed.  His mood was noted as mildly anxious, but his affect was within the normal range.  The Veteran denied suicidal or homicidal ideation.  His memory was intact, with adequate insight and sound judgment.  The examiner diagnosed PTSD, depression and a GAF score of 55.

August 2009 VA treatment records show the Veteran was agitated and argumentative, and was angry with a co-worker for embarrassing and disrespecting him publicly.  The Veteran also expressed anger towards politicians about Vietnam.  The Veteran was assigned a GAF score of 55.  

In an August 2009 statement, the Veteran's daughter wrote that her father was verbally abusive, authoritarian, short-tempered and an alcoholic.  She noted that the Veteran had problems with anger, and had instances of physical confrontation with others, and with his wife.

The same month, the Veteran's second ex-wife submitted a statement in which she described the Veteran as consumed with anger, unable to hold a job for any length of time, and having extremely strained interpersonal relationships.  The ex-wife stated she worked as a psychiatric nurse in a state mental institution.  She further stated the Veteran had sleeping difficulties and nightmares, as well as erectile dysfunction.

In November 2009, the Veteran testified at a DRO hearing.  He noted that during his life, he had 35 to 40 different jobs, which were mostly menial jobs.  He stated that one job, a Corrections Information Officer, was too strenuous for him because it required him to concentrate, which he could not do.  The Veteran stated that he presently worked driving a school bus, but that he did not believe he could do it for much longer because of the kids.  He reported that when he first started the job, he did not have problems, but that once he began treatment for PTSD, the job became more difficult for him.  The Veteran also stated that he goes in for psychiatric treatment once a week.  He also endorsed going to social outings, but then stated that he went to his job and that was all the socializing that he wanted to do.

In July 2010, the Veteran underwent a VA examination where he again noted that he had held many jobs since returning from service, and lost most due to his lack of interest or inability to "keep up," despite the fact that most jobs were below his level of training and education.  He noted that he was best at jobs where he was by himself and driving.  Regarding his social relationships, he noted that he only seemed to have one friend at a time and they "seemed to die on [him]."  He denied any social activities, and stated that he no longer went to church.  

The Veteran endorsed onset of problems in 1975 with worsening symptoms since, including re-experiencing the trauma daily, recurrent distressing dreams of stressful military experiences weekly, suddenly acting or feeling as if the stressful events were recurring daily, feeling very upset when reminded of stressful military experiences weekly, and having physiological reactions when reminded of stressful military experiences daily.  He further noted avoidance and emotional numbing daily, loss of interest in things once enjoyed weekly, feeling detached or distant from other people daily, sensing a shortened future daily, and hyperarousal daily.  He also mentioned daily symptoms of irritability or having angry outbursts difficulty concentrating, being super alert, and being easily startled.  Additional symptoms included avoiding crowds, anxiety attacks, headaches, decreased appetite, decreased libido, and feelings of mistrust, guilt and hopelessness.  The Veteran reported feeling isolated and tearful, and having suicidal ideation but no plan.

The Veteran noted that he currently lived with a roommate and described their relationship as "ok."  He also stated that he had a good relationship with his son, but a poor one with his daughter.  The Veteran was alert and oriented, and had a normal thought process.  He denied hallucinations or homicidal ideation.  The examiner assigned a GAF score of 60, noting the score indicated moderate symptoms or moderate difficulty in social, occupational, or school functioning. 

VA records show that, in October 2010, the Veteran reported continuing depression, and reported that he had good days since he was able to quit his job as a bus driver.  The Veteran stated he wished to sell his home, and had a tenant who was causing him stress.  The Veteran stated that he was disappointed that his daughter had decided not to have children, and felt guilty because he felt responsible for her choice.  The Veteran was assigned a GAF score of 55.

On October 8, 2010, the Veteran filed an application for a total disability rating based upon individual unemployability (TDIU).  He reported last working as a bus driver in September 2010 wherein he earned $925 per month working 15 hours per week.

In November 2010, VA treatment records show the Veteran reported continuing depression, stating he had good days and bad days.  He also stated that he had purchased a RV and planned to sell his property and live in his RV and travel the country.  The Veteran was assigned a GAF score of 55.

In a January 2011 VA treatment record, the Veteran reported continuing depression that he experienced intermittently.  He reported sleeping from 3 in the morning until noon the next day, which he wanted to change.  The Veteran also reported feeling angry while driving.  The Veteran was assigned a GAF score of 55.

In a letter submitted in January 2011, the Veteran reported being unable to perform physical labor as a result of his service-connected diabetic neuropathy.  He also reported that, due to his PTSD, he was unable to work a white collar job, and he felt that his PTSD rating of 30 percent was half of what it should be.  He described earning less than the average high school graduate during his lifetime.

A letter dated January 2011 from the Veteran's roommate reported that the Veteran was so forgetful that he had three dry erase boards in the house to help him remember his "to do" list.  Further, the roommate contended the Veteran's concentration was so bad that at times it was difficult to carry on a conversation with him.  

A February 2011 statement submitted by the Veteran's employer described the Veteran's difficulties with changes in his environment.  The employer stated that if the Veteran was asked to do anything different with his bus route, he became uncomfortable, anxious and unsure of the task.  

Also in February 2011, the Veteran submitted a statement reporting that he no longer had the ability to drive a school bus due to his diabetic neuropathy, and he reiterated that his PTSD prevented him from performing a white collar job.

In March 2011, the Veteran underwent another VA examination for PTSD.  The Veteran reported that he was still divorced and was living in his own home with a roommate, with whom he shared expenses.  The Veteran reported that he managed his own finances.  The Veteran denied working since September 2010.  The Veteran noted that his roommate was his only support, and he denied any other close relationships.  He further denied having hobbies or interests and spent most of his time watching TV or sleeping.

The Veteran endorsed nightmares which occurred 3 or 4 times a week, which was an increase since the previous VA examination.  The Veteran also reported near daily flashbacks and intrusive thoughts and memories about Vietnam.  The Veteran stated he still could not watch war and combat shows, nor could he watch the news.  He reported being very distanced and isolated from people, avoiding crowds or groups, and rarely going out in public.  He stated he did all of his shopping at 1 or 2 in the morning when there was no one at the store.  The Veteran stated he was estranged from his children, and essentially had no friends aside from his roommate.  He noted trouble sleeping every night with frequent awakenings.  He reported feeling very vigilant when he was around people, and was suspicious, keeping his back to the wall.  He stated that, at home, he continually checked the doors and windows to make sure they were secure.  He noted trouble with concentration and memory, and spent most of his day either depressed or angry.  He endorsed daily feelings of depression, with a sad mood, crying spells, and a poor or fluctuating appetite, with his weight fluctuating 20 to 30 pounds in a month's time.  He also mentioned feelings of irritability, anhedonia, lethargy, fatigue, loss of interest and energy, and suicidal ideation without plan or intent.

The examiner diagnosed PTSD and major depressive disorder, secondary to both PTSD and the Veteran's chronic health and social problems.  The examiner determined that the effect of the Veteran's PTSD and depression on his occupational functioning caused deficiencies in most of his occupational areas as he had been unable to really hold a job for any length of time, aside from one job he held for 8 years, though the Veteran was largely unable to function in a work place where he was accountable to anyone.  The examiner determined that the effect of the Veteran's PTSD and depression on his social functioning caused deficiencies in most of his social areas in that he had essentially no one that he was close to, had 2 failed marriages, was estranged from his children, and was unable to form a close relationship with anyone in his life.  The examiner noted the Veteran's relationship with his roommate seemed superficial.  The examiner assigned a GAF score of 50.

In November 2011 VA treatment records, the Veteran reported improved mood overall, but with sudden dips approximately every other day.  He described feelings of doom and loneliness.  The Veteran noted that he had re-married his ex-wife, largely for insurance benefits.  He reported contact with his daughter by letter.  The Veteran endorsed continuing issues with anger, which was his baseline emotion, but denied social or homicidal ideation.  The Veteran was assigned a GAF score of 55.  

In April 2012 VA treatment records, the Veteran reported feeling very angry, particularly at the VA and the government.  The examiner noted the Veteran was pleasant, alert and cooperative.  He denied suicidal or homicidal ideation.  His affect was within normal limits, and his memory intact.  The Veteran was assigned GAF score of 58.  Another VA treatment note from the same month showed that the Veteran reported continuing improved mood overall, but with bouts of depression particularly when he had no activities planned for the day.  The Veteran noted having formed a friendship with another PTSD group member, and felt that his involvement in the PTSD group had been a positive experience for him.  The Veteran reported that his son was released from prison, which pleased him, and that he had taken his first trip in his camper, which he thoroughly enjoyed and planned to do again.  The Veteran was assigned a GAF score of 58.

October 2012 VA treatment records show the Veteran was still coping with his son's drug addiction, and feelings that the way he treated his son when he was a child could have caused the son's current troubles.  The Veteran was pleasant, alert and cooperative.  He was dressed casually, and hygiene was adequate.  The Veteran denied suicidal or homicidal ideation.  The Veteran was assigned a GAF score of 58.

Early January 2013 VA treatment records show the Veteran was still coping with his son's drug addiction, but that the Veteran was pleasant, alert and cooperative.  His mood was irritable, and his affect was within normal limits.  The Veteran denied suicidal or homicidal ideation.  The examiner assigned a GAF score of 58.

In January 2013, the Veteran underwent an additional VA examination.  The Veteran stated he had remarried his second wife, largely for his son's sake, but that he and his wife were not living together.  The Veteran reported he was still unemployed and had not worked since September 2010.  He noted he still lived in his own home with a roommate and managed his own finances, and had no legal problems.  Regarding social interactions, the Veteran noted that much of his support came from his roommate and his wife, though he also mentioned he had developed some social relationships with some of the men in his PTSD group.  He denied having many hobbies or interests other than watching television, occasionally reading, and rarely going to the casino to pass the time.  The Veteran expressed a feeling that his PTSD symptoms had worsened since he began treatment, and that he still felt very isolated and withdrawn, and that he avoided crowds and groups, and only shopped at 1 in the morning or when there was no one around.  The Veteran reported feeling very guarded, vigilant, and noted getting up in the middle of the night to check his door for intrusion.  He noted difficulty with interpersonal relationships, evidenced by his 2 failed marriages, although the Veteran was then remarried, but not in an intimate sense.  The Veteran also reported being distanced from his children.  He continued having trouble with concentration and memory at times, and an exaggerated startle response, as well as difficulty sleeping.  The Veteran reported continuing issues with irritability, which the examiner noted was evident due to the Veteran's irritability and anger during the examination.  The Veteran endorsed daily feelings of depression, present at least 75 percent of the time, with sad mood and crying spells, as well as anhedonia, lethargy and fatigue, lack of interest in anything, and chronic pain.  He also reported frequent passive thoughts of suicide, without an overt plan and thought he did stated he had previously sat with a gun on his lap, he said that he had not followed though because of his children. 

The examiner diagnosed PTSD and major depressive disorder, stating that the depression was due in equal parts to PTSD and to the Veteran's health and social situation.  The examiner assigned a GAF score of 50, but stated that occupationally the Veteran was totally impaired due to the fact that he had not worked since 2010, and could not tolerate being around people other than those in his veterans groups.  Further, the examiner stated that the Veteran's cognitive problems would make it difficult for him to work, and that it appeared that he had deteriorated further since his last examination, being severely depressed with more frequent thoughts of suicide and more difficulty interacting and tolerating others.  The examiner found that the effect of the PTSD on the Veteran's social functioning caused him to be deficient in all of his social areas in that he was able to maintain some type of relationship with his roommate and had remarried his second wife, which was a positive though the marriage lacked intimacy, and in that the Veteran was attempting to reestablish a relationship with his daughter.  However, the examiner noted the Veteran had no one that he was close to or interacted with, and had much difficulty with interpersonal relationships throughout his history.  The report also indicated that the Veteran did have some minimal social support from his roommate and his wife, and was independent of others to perform activities of daily living and was apparently capable of managing his own affairs. 

Here, the January 2013 VA examiner upon a review of the claims folder found that the Veteran had been totally impaired occupationally since 2010, and that his cognitive problems had deteriorated since his last VA examination.  His symptoms of severe depression, frequent thoughts of suicide and difficulty interacting with others also impaired his employability.  The Veteran's PTSD also caused the Veteran to be deficient in all areas of social functioning noting his minimal history of social interactions.  Overall, the VA examiner's description of disability more closely approximates the criteria for a 70 percent rating under DC 9411 due to occupational and social impairment with deficiencies in most areas such as work, family relations, thinking and mood due to suicidal ideation, near-continuous depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.

A more difficult determination is when, during the appeal period, the Veteran's PTSD symptoms demonstrated on the January 2013 VA examination first manifested.  A review of the record reveals that the Veteran's impairment of family and social relations was present at the beginning of the appeal period as demonstrated by the Veteran's statements and lay witness observations.  With regards to symptomatology, the Veteran demonstrated short-term memory impairment on his April 2008 VA examination, reported daily depression in May 2008, worsening motivation in November 2008 and, in June 2009, he reported daily depressive symptoms, anhedonia, sleep disturbance, occasional feelings of hopelessness, psychomotor agitation, fatigue, poor concentration, restricted range of affect, and arousal symptoms.

Up until September 2010, the Veteran engaged in employment as a bus driver which demonstrated some residual occupational capacity.  Yet, it must be noted that the Veteran only worked 15 hours per week.  The examiner evaluations prior to January 2013 suggest that the Veteran's PTSD did not rise to the 70 percent rating criteria.  However, after reviewing the entirety of the January 2013 VA examination, it appears to the Board that the effects of the Veteran's PTSD since the inception of the appeal has resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, thinking and mood.  Resolving any doubt in favor of the Veteran, the Board grants a 70 percent rating for the entire appeal period.

However, the Board further finds that the Veteran's PTSD has not resulted in total occupational and social impairment at any time during the appeal period.  There is no lay or medical evidence that the Veteran manifests any of examples listed as supporting a 100 percent rating such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

The Veteran has limited social contacts, but maintains relations with his son, is attempting to reestablish relations with his daughter and he recently remarried.  During the appeal period, the Veteran himself described his PTSD as preventing him from working a white collar job but not necessarily a blue collar job.  His GAF scores ranging from 50 to 65 demonstrate some residual occupational capacity.  Thus, the preponderance of the evidence is against a rating greater than 70 percent for any time during this appeal.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extra-schedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The issue at hand involves the appropriate disability rating for service-connected PTSD.  The disability ratings assigned are based on rating criteria which provide examples of the types of impairment expected of the particular disability level, but the rating analysis takes into account all factors which contribute to social and industrial impairment.  Mauerhan, 16 Vet. App. 436 (2002).  In adjudicating this case, the Board has considered all aspects of disability attributable to service-connected PTSD which also included use of the benefit of the doubt doctrine to award further compensation. 

In the opinion of the Board, the currently assigned disability rating reasonably describes the Veteran's disability level and symptomatology for the entire appeal period.  Notably, a higher schedular rating is available but the Board has determined that those criteria have not been met.  The Board also acknowledges the Veteran's argument that his PTSD has resulted on occupational remuneration much lower to be expected for someone with the same educational experience.  The Board has considered this argument in awarding a 70 percent rating due to workplace deficiencies.  However, as indicated in Thun, the criteria of 38 C.F.R. § 3.321(b) cannot be used to compensate him directly for his actual loss of earning capacity other than already built into the rating system.  Thus, there is no basis for extra-schedular referral at this time.

Entitlement to TDIU is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a May 2011 rating decision, the Veteran was granted entitlement to a TDIU effective October 8, 2010 based primarily on his service-connected diabetes mellitus and its complications.  In pursuing this benefit, the Veteran argued that his diabetic neuropathy prevented him being employed, and only argued that his PTSD rendered him unable to perform in white collar type jobs.  On the facts of this case - particularly the Veteran's allegations - the Board finds that the issue of TDIU due to PTSD alone has not been reasonably raised, and that the Veteran's decision not to appeal the effective date of award for TDIU further reflects his intentions.  As such, the Board finds that the issue of TDIU is not presently before the Board.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial 70 percent disability rating for service connected PTSD is granted.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


